Robinson, J.
(dissenting). — In the absence of a contract, the property of the wife would not have been liable for the debt in suit. Code, sec. 2212. A wife who mortgages her separate property for the debt of her husband is a surety, and is entitled to all the rights, legal and equitable, which are incident to that relation. Agnew v. Merritt, 10 Minn. 312 (Gil. 242); Spear v. Ward, 20 Cal. 673; Neimcewicz v. Gahn, 3 Paige, 640; Bank v. Burns, 46 N. Y. 174; Hodgson v. Hodgson, 2 Keen, 704; Wheelwright v. De Peyster, 4 Edw. Ch. 239; James v. Jacques, 26 Tex. 320; McFillin v. Hoffman, 42 N. J. Eq. 145, 7 Atl. Rep. 665. Sections 3039, 3041, 3042, of the Code, are as follows : “(3039) When a judgment is against a principal and his surety, the officer having the collection thereof shall exhaust the property of the principal before proceeding to sell that of the surety.” “(3041) After exhausting the property of the principal, the officer shall subject the property of the other parties in the order of their liability in the execution; but the party subsequently liable shall, if requested Iby the officer, show property of the party liable before him, so as to entitle himself to the benefit of this provision. (3042) But all the parties will be considered as equally liable in all cases, unless the order of liability is’shown to the court, and recited in the judgment; and the clerk issuing execution on the judgment containing such recital shall state the order of liability in the execution.” It is evident that there is a conflict between some of the provisions of these sections and section 1993, set out in the opinion of the majority, when .applied to a case of this kind, if a liberal construction of all be adopted. An exception must be held to exist by implication, and in determining that exception it is the duty of the court to adopt that construction of the provisions in question which harmonizes best with *666the settled principles of law, and which will, as ageneral rule, operate equitably. It' has been said that, “a rule never to be lost ‘sight, of in determining the liability of a surety or guarantor is that he is a favorite of the law, and has, a right to stand upon the strict terms of his obligation, when such terms are ascertained. This is a rule universally recognized by the courts, and is applicable to every variety of circumstances.” Brandt, Sur., sec. 79. When a surety pays the debt of his principal, he is subrogated, by operation of law, to all the rights of the creditor against the principal, and also to’ other rights which the creditor may have held with respect to the debt so paid. City of Keokuk v. Love, 31 Iowa, 123; Braught v. Griffith, 16 Iowa, 26; Sears v. Laforce, 17 Iowa, 473. See, also, Johnston v. Belden, 49 Iowa, 301; Searing v. Berry, 58 Iowa, 23; 1 Jones, Mortg., secs. 874, 876; Brandt, Sur., secs. 260, 264, 275; Baylies, Sur. 356; Sheld. Subr., sec. 1. In Braught v. Griffith, supra, the following language was approved : “As soon as the surety has paid the debt an equity arises in his favor to have all the securities, original and collateral, which the creditor held against the person or property of the principal debtor, transferred to him, and to avail himself of them as fully as the creditor could have done. For the purpose of obtaining indemnity from the principal, he is considered as at once subrogated to all the rights, remedies, and securities of the creditor, as substituted in the place of the creditor, and entitled to enforce all his liens, priorities and means of payment as against the principal, and to have the benefit of securities that were given without his knowledge.”
The ordinary contract of suretyship includes the right of the surety to insist that the property of his principal subject to execution be exhausted before his. own property is taken, and, in case he pays the debt,, that he be subrogated to all the rights of the creditor, and permitted, so far as is practicable, to indemnify himself by means of the securities held by the creditor. The construction adopted by the majority does not defeat the right of subrogation, unless an exception to *667the general rule be created in favor of the homestead; for the surety who does not mortgage his property, but who pays the debt, would be entitled to enforce the securities held by the creditors to the same extent he could have enforced them'. But the law does not favor a multiplicity of suits, nor a circuity of action; hence, if the homestead of the principal can be appropriated to indemnify the surety, he should be permitted to insist that it be sold before his own property is offered for sale If the contract provided in express terms that the homestead should be sold before the property mortgaged by the surety could be appropriated for the payment of the debt, probably its validity would not be questioned; and yet it would be contrary to section 1993, if literally construed. The property of the surety would be ‘.‘pledged for the payment of the debt in the same written contract.” In my opinion, section 1993 was not designed to effect the relative rights of principal and surety, but those of debtor and creditor; that the right of parties to a contract of payment to ffx the order in which the mortgaged property shall be sold to pay the debt is unimpaired, and that the agreement of parties, whether expressed in words or implied by law, should be respected and enforced. As between the right of the debtor, who has voluntarily pledged his homestead for the payment of his debt, to hold it as against his surety, and the right of the surety to have it appropriated to repay the money he has paid for his principal, the equities, it seems to me, are with the surety. In the absence of a showing to the contrary, the parties should be presumed to have contracted with reference to the known duties of the principal and rights of the surety.
Something is said in the opinion of the majority as to the duties of the wife in the case. She insists that the homestead be sold before her separate property is-taken. Whether she is justified in so doing, in any other than a legal sense, the record does not- show; no inquiry as to that having been made in the court below. It is clearly shown that she is a surety only. The husband used but a small part of the borrowed money, if *668any, in improving her land. He claims to have broken a few acres of it, to have built four or five hundred rods of wire fence on it, and to have paid some taxes; but it appears that he used it as his own for six or seven years, accounting for rent for but one year of that time, and that he pastured cattle upon it, and sold a considerable amount of wood from it, without accounting for the proceeds. The plaintiff gave as a reason for releasing the wife’s land that the husband was “running through with everything.” It also appears that he permitted judgments to be rendered against his wife for household expenses, which she paid, and that plaintiff paid some money for her on a store bill. In view of these facts, and in the absence of evidence to show the circumstances of the parties, and their relations in other respects, I do not think it should be found that the wife is not justified in her course, nor that the decision should rest to any extent upon such a finding. In my opinion, the husband was not prejudiced by the release of his wife’s land from the mortgage. The decree of the district court should be reversed and the homestead subjected to the payment •of the plaintiff’s claim after the remainder of his mortgaged land is exhausted.